                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

 UNITED STATES OF AMERICA                       )
                                                )        Case No. 1:19-cr-00125
 v.                                             )
                                                )        Dist. Judge Harry S. Mattice
 DESMOND LADON LOGAN                            )
                                                )        Mag. Judge Christopher H. Steger


                                             ORDER


       U.S. Magistrate Judge Christopher H. Steger filed a report and recommendation [Doc. 15]

recommending that the Court: (1) accept Defendant’s guilty plea as to Counts One and Two of the

two count Information; (2) adjudicate Defendant guilty of deprivation of rights, where Defendant,

while acting under color of law, willfully deprived the victim of her right to bodily integrity

resulting in bodily injury in violation of 18 U.S.C. § 242; (3) adjudicate Defendant guilty of

deprivation of rights, where Defendant, while acting under color of law, willfully deprived the

victim of her right not to be subjected to unreasonable seizure and the offense included the use or

attempted use of a dangerous weapon in violation of 18 U.S.C. § 242; and (4) order that Defendant

remain in custody pending further order of this Court. Neither party filed a timely objection to the

report and recommendation. After reviewing the record, the Court agrees with Magistrate Judge

Steger’s report and recommendation. Accordingly, the Court ACCEPTS and ADOPTS the

magistrate judge’s report and recommendation [Doc. 15] pursuant to 28 U.S.C. § 636(b)(1) and

ORDERS as follows:

       1. Defendant’s plea of guilty to Counts One and Two of the two count Information is

           ACCEPTED;
  2. Defendant is hereby ADJUDGED guilty of deprivation of rights, where Defendant,

     while acting under color of law, willfully deprived the victim of her right to bodily

     integrity resulting in bodily injury in violation of 18 U.S.C. § 242;

  3. Defendant is hereby ADJUDGED guilty of deprivation of rights, where Defendant,

     while acting under color of law, willfully deprived the victim of her right not to be

     subjected to unreasonable seizure and the offense included the use or attempted use of

     a dangerous weapon in violation of 18 U.S.C. § 242;

  4. Defendant's sentencing hearing shall take place on February 10, 2020, at 2:00 p.m.;

     and

  5. Defendant SHALL REMAIN in custody pending further order of this Court.

SO ORDERED.




                                                   /s/ Harry S. Mattice, Jr._______
                                                  HARRY S. MATTICE, JR.
                                               UNITED STATES DISTRICT JUDGE




                                          2
